Order entered November 21, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-01062-CV

                           IN THE INTEREST OF M.A.M., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                           ORDER
       By order dated September 25, 2017, the Court directed the Clerk of this Court to transfer

the clerk’s and supplemental clerk’s records from a prior appeal into this appeal. Additional

clerk’s and reporter’s records necessary for this appeal were due November 6, 2017, but have not

yet been filed.

       Before the Court is appellant’s November 6, 2017 motion requesting this Court to make

further orders related to the record. In the motion, appellant states the cost of the additional

clerk’s record is $2,270 and the cost of the requested reporter’s record is $5,800. Appellant

states he does not have the resources to pay these fees. Because our record does not contain a

Statement of Inability to Afford Payment of Court Costs, to the extent that he asks this Court to

order the requested additional records filed without payment of the fees, we DENY the motion.

See TEX. R. CIV. P. 145.
       Appellant also asserts that the transcript of the hearing held on February 21, 2017 is

incomplete. The reporter’s record of this hearing has not yet been filed. Therefore, we DENY

the motion without prejudice to filing a motion seeking to correct the reporter’s record after it

has been filed.

       Appellant also asserts that, despite a timely request, the trial court has not filed findings

of fact and conclusions of law. The additional clerk’s record has not been filed containing

appellant’s request for findings of fact and conclusions of law. Therefore, we DENY the motion

without prejudice to filing a motion requesting the relief after the additional clerk’s record

containing the request is filed.

       To the extent appellant requests that the Court enforce our prior rulings, we DENY the

motion. Appellant may raise these complaints in his brief on the merits.

       On the Court’s own motion, we ORDER the additional clerk’s and reporter’s record filed

WITHIN FORTY-FIVE DAYS of the date of this order.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE